Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerald O. Deel appeals the magistrate judge’s order dismissing for failure to state a claim Deel’s breach of contract and defamation complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Deel v. Home Depot USA, Inc., No. 7:08-cv-00856-WMC (D.S.C. Feb. 25, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the magistrate judge’s jurisdiction pursuant to 28 U.S.C. § 636(c) (2006).